Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 29, 2019                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

  158894 & (13)                                                                                          David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v
                                                              SC: 158894
                                                              COA: 344226
                                                              Grand Traverse CC: 2014-011931-FC
  ANDREA ASHLEY LIMON,
           Defendant-Appellant.

  ___________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the November 5, 2018 order of the Court of Appeals
  is considered, and it is DENIED, because the defendant has failed to meet the burden of
  establishing entitlement to relief under MCR 6.508(D).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 29, 2019
         t0522
                                                                              Clerk